DETAILED ACTION
Status of Claims
Claims 1-20 have been canceled.
Claims 21-40 are newly added.
Claims 21-40 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 is being considered by the examiner.


Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,315,168 (App No. 16/594744). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently under examination would be anticipated by claims 1-16 of U.S. Patent N. 11,315,168. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21 and 31, these claims recite “if the gesture comprises a sliding gesture from a first edge of the touch screen, at a location proximate to the icon, to an opposite edge of the touch screen.” This limitation is indefinite. There is no support for this limitation in the specification. At best, paragraph [0039] of the specification discloses sliding the cart across the screen along a sliding path. There is no support or discussion of what the “edge” is or that the cart actually is slide to the edge. The term "edge" and “proximate” is a relative term which renders the claim indefinite. The term "edge" and “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Fig. 3A shows the sliding gesture. However, gesture seems to start near the text/icon of the shopping cart near the right side and then go to text near the left side. It is unclear exactly what the edge entails. Likewise, the gesture seems to start just outside of shopping cart. It is unclear how close the gesture needs to begin on or near the shopping cart in order for the gesture to be detected as opening the shopping cart. Additionally, Examiner notes that the limitation is conditional and not positively recited. Claims 22-30 and 32-40 are rejected for inheriting the deficiencies noted in claims 21 and 31.

Subject Matter Eligibility
The Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including a touchscreen, webpage, website), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of gesture based touch screen technologies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzano (US 2012/0123865) in view of Tsai et al. (US 2011/0271181).
Regarding Claims 21 and 31, Salzano discloses a computer implemented method(See at least paragraph [0018], [0102], [0195]-[0197], [0199]), comprising:
Receiving, via a touch screen, a selection of a webpage of a plurality of webpages associated with an e-commerce website (See at least paragraph [0005] (i.e., on-line shopping presentations involve a group of linked web pages that allow a user to navigate to items of their current interest), [0018] (i.e., initial shopping page of an on-line shopping service, includes content items, user can select item and one or more pages containing selectable objects respective sub-categories for items is displayed), and [0053] (i.e., various page presentations for shopping));
Displaying, via the touch screen, the selected webpage and an icon associated with a shopping cart(See at least paragraph [0082] (i.e., shopping cart provided at bottom of screen as an option displayed on pages), [0102] (i.e., user drags item and drops it into shopping cart icon on page), Fig. 15 and 16 (i.e., drag and drop item to shopping cart icon, shopping cart can be tapped to display contents of shopping cart for checkout));
detecting, via the touch screen, a gesture associated with the icon (See at least paragraph [0057], [0058] (i.e., use touch screen display for user to interact with directly with information presented, mobile station includes a touch/position sensor to correlate position of a touch to information currently displayed to determine the nature of user input via the screen), [0102] (i.e., user drags the item and drops it into shopping cart; when user is done shopping, they can tap on cart icon to go to checkout), [0183]); and
displaying the shopping cart based on the gesture (See at least paragraph [0102] (i.e., when user has selected all items of current interest during this session, or when the user wants to view the items in the cart, the touch screen device user merely taps on the cart icon), Fig. 15, Fig. 16).
While Salzano does disclose a gesture event at a location proximate to the indication of the ecommerce shopping cart, Salzano does not disclose the gesture comprises a sliding gesture form a first edge of the touch screen, at allocation proximate to the icon, to an opposite edge of the touch screen.
However, Tsai discloses the gesture comprises a sliding gesture form a first edge of the touch screen, at allocation proximate to the icon, to an opposite edge of the touch screen (See at least Abstract (i.e., touch icon and drag icon across screen in order to enlarge second frame), Fig. 5, paragraph [0005], [0007], [0030]). The known technique is applicable to the system of Salzano as they both share characteristics and capabilities, namely, they are directed to touch screen user interfaces.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sliding gesture to open shopping cart page as taught by Tsai et al. in the system of Salzano et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which provides another alternative for opening another screen (e.g., sliding vs. tapping gesture)  (See Salzano: paragraph [0102] (i.e., touch input on cart icon to open it); Tsai: Fig. 6).

Regarding Claims 23 and 33, Salzano and Tsai teaches or suggests all of the limitations of claims 21 and 31. While Salzano discloses a shopping cart, Salzano does not disclose wherein the touch screen is configured to slide the icon across the touch screen according into the sliding gesture.
However, Tsai discloses wherein the touch screen is configured to slide the icon across the touch screen according into the sliding gesture. (See at least Abstract (i.e., touch icon and drag icon across screen in order to enlarge second frame), Fig. 5, paragraph [0005], [0007], [0030]). The known technique is applicable to the system of Salzano as they both share characteristics and capabilities, namely, they are directed to touch screen user interfaces.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sliding gesture to open shopping cart page as taught by Tsai et al. in the system of Salzano et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which provides another alternative for opening another screen (e.g., sliding vs. tapping gesture)  (See Salzano: paragraph [0102] (i.e., touch input on cart icon to open it); Tsai: Fig. 6).


Claims 22, 25-29, 32, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzano (US 2012/0123865) in view of Tsai et al. (US 2011/0271181), and further in view of Minsky et al. (US 2009/0043674).
Regarding Claims 22 and 32, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. Additionally, Salzano discloses wherein the shopping cart comprises: A list of one or more items stored in the shopping cart, the one or more items available for sale on the e-commerce web site (See at least Salzano: paragraph [0074] (i.e., tool bar includes buttons for various functions like the shopping cart for items selected for purchase in list display), [0082] (i.e., item display includes a list type display with shopping cart that can sort the icons for the items by alphabetical order, price, or rating); [0103]-[0104] (i.e., display items in user’s shopping cart, which items are selected for purchase, listed in shopping cart, different vendor offers of pricing plans for purchase); Fig. 17 (i.e., items listed in cart available for purchase)).

Salzano/Tsai does not expressly provide for a purchase recommendation for at least one other item available for sale on the e-commerce web site, wherein the purchase recommendation is based on the one or more items stored in the shopping cart. However, Minsky et al. discloses a purchase recommendation for at least one other item available for sale on the e-commerce web site, wherein the purchase recommendation is based on the one or more items stored in the shopping cart (See at least [0114] (i.e., cross sell panel is provided to display product recommendations based upon the shopping cart contents and other factors including purchase history, demographics, and so on); [0245] (i.e., item recommendation suggested to user by merchant, it appears in cart differently than items for checkout); Fig. 8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known technique of Minsky et al. to Salzano/Tsai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Minsky et al. to the teaching of Salzano/Tsai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying items for recommendation in the shopping cart page to Salzano/Tsai would have been recognized by one of ordinary skill in the art as resulting in an improved system that would improve the user experience by having recommendations available to them prior to checkout while simultaneously viewing items they plan to purchase (See Minsky et al. paragraph [0114]). Further, Salzano discloses a special icon for recommendations of similar items with add to cart button availability and a recommendations bar that shows selectable objects that are related to content items (See Salzano paragraph [0091] and [0096]). The addition of Minsky merely results in a system that places the recommendations based on content items in a different web page (i.e., shopping cart page).

Regarding Claims 25 and 35, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. Additionally, Salzano discloses a user profile of a user of the e-commerce website (See at least Salzano: paragraph [0031] (i.e., user can set up user profile with online shopping service provider), [0070] (i.e., icon for wish lists & profiles), [0136], [0185]). 
Salzano/Tsai does not explicitly provide for wherein the shopping cart is associated with a user profile of the e-commerce website. However, Minsky et al. discloses wherein the shopping cart is associated with a user profile of a user of the e-commerce web site (See at least paragraph [0104] and Fig. 4 (i.e., user account information and shopping cart information displayed together (e.g., shopping cart information associated with particular user on the site)), [0147]-[0149] (i.e., user puts items in shopping cart; later, the users account information is used to login or register for account to have a machine readable representation of the shopping cart)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shopping cart associated with a user profile as taught by Minsky et al. in the system of Salzano/Tsai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which stores various user profile information, not just wish lists, but also what is stored in shopping cart for user to access at different times in the future (Minsky: paragraph [0015], [0018]-[0020]).

Regarding Claims 26 and 36, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. Neither Salzano nor Tsai expressly provides for wherein the method comprises associating the shopping cart with a user profile. However, Minsky discloses associating the shopping cart with a user profile (See at least Minsky et al.: Abstract (i.e., shopping cart utility for storing electronic catalog items), paragraph [0093]-[0094] (i.e., user can store images in cart),  [0149] (i.e., user shopping cart is associated with user profile and can be accessed with server), [0284] (i.e., merchant server can look at statistics including users shopping cart content)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shopping cart associated with a user profile as taught by Minsky et al. in the system of Salzano/Tsai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which stores various user profile information, not just wish lists, but also what is stored in shopping cart for user to access at different times in the future (Minsky: paragraph [0015], [0018]-[0020]).

Regarding Claims 27 and 37, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. Neither Salzano nor Tsai expressly provide for wherein the shopping cart is discoverable via an item search on the e-commerce website. However, Minsky discloses wherein the shopping cart is discoverable via an item search on the e-commerce website (See at least Minsky et al.: paragraph [0107] (i.e., search/browse control allows user to search catalogs and in some cases shopping carts and select the desired utilities for display. shopping cart may be a default display and control in the display may be invoked to select from a variety of catalogs for display)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a searchable shopping cart as taught by Minsky et al. in the system of Salzano/Tsai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which stores various information, not just wish lists, but also what is stored in shopping cart for user to access at different times in the future (Minsky: paragraph [0015], [0018]-[0020]).

Regarding Claims 28 and 38, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. Neither Salzano nor Tsai expressly provide for wherein the method comprises sharing at least a portion of the shopping cart within a social network associated with a user profile. However, Minsky discloses wherein the method comprises sharing at least a portion of the shopping cart within a social network associated with a user profile (See at least Minsky et al.: paragraph  [0014] (i.e., registered customer on e-commerce web storefront), [0104] (i.e., profile with user account information), [0249]-[0251] (i.e., user using a social networking site environment with e-commerce services integrated into the functionality of the site can allow other users in social networking environment to view and help edit items placed in the cart), [0277] (i.e., user profile for logging into to shopping site and retrieving shopping cart content)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shared shopping cart as taught by Minsky et al. in the system of Salzano/Tsai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which stores various information, not just wish lists, but also what is stored in shopping cart for user to access at different times in the future (Minsky: paragraph [0015], [0018]-[0020]).

Regarding Claims 29 and 39, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. However, neither Salzano nor Tsai expressly provide for wherein the touch screen is configured to display a list of one or more stored shopping carts associated with a user profile.
 Minsky discloses wherein the touch screen is configured to display a list of one or more stored shopping carts associated with a user profile (See at least Minsky et al.: paragraph [0108] (i.e., unique displays may include displaying more than one shopping cart in the workspace), [0247] (i.e., front view of shopping cart collage includes sub-cart spaces for different items)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shopping cart associated with a user profile as taught by Minsky et al. in the system of Salzano/Tsai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which stores various user profile information, not just wish lists, but also what is stored in shopping cart for user to access at different times in the future (Minsky: paragraph [0015], [0018]-[0020]).

Claims 24, 30, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Salzano (US 2012/0123865) in view of Tsai et al. (US 2011/0271181), and further in view of Chen (US 2012/0215656).
Regarding Claims 24 and 34, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. Additionally, Salzano discloses an indication of the number of items stored in the e-commerce shopping cart (See at least Salzano: paragraph [0102] (i.e., ‘cart’ icon displayed on page (e.g., indication of e-shopping cart)), [0103] (i.e., display items in the user’s shopping cart, lower portion of shopping cart screen shows the number of items selected for purchase)). 
The combination does not expressly provide for an indication of the number of items stored in the e-commerce shopping cart on the icon, but rather, only in the shopping cart screen display page. However, Chen discloses wherein the icon comprises an indication of the number of items stored in the shopping cart (See at least paragraph [0023] (i.e., display a shopping cart interactive display area in the same browser window as the item(s) for sale), [0024] (i.e., virtual shopping cart is a small bordered interactive area or region within the browser window that can display a summary of items placed in the virtual shopping cart without occupying a large area relative to the browser window), Fig. 2, Fig. 3).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an indication of the number of items in shopping cart displayed in indication of shopping cart as taught by Chen in the system of Salzano/Tsai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which allows a user to quickly see and take account of how many items they have for purchase in their shopping cart without having to leave the current page they are viewing regarding items for sale (See Chen: paragraph [0023], [0024]).

Regarding Claims 30 and 40, Salzano and Tsai teach or suggest all of the limitations of claims 21 and 31. Additionally, Salzano discloses upon detecting at least another gesture, performing an additional action(See at least Salzano: paragraph [0058] (i.e., track position of moving touch to determine a gesture of a user touch input), [0102] (i.e., when user has selected all items of current interest, or when user wants to view the items in the cart, the touch screen device user merely taps on the cart icon). 
The combination does not expressly provide for closing the shopping cart and redisplaying the selected webpage. However, Chen discloses closing the shopping cart and redisplaying the selected webpage (See at least paragraph [0027] (i.e., information within virtual shopping cart can be enlarged or expanded in response to user action; user can also shrink the detailed view of shopping cart to continue shopping)).
One of ordinary skill in the art would have recognized that applying the known technique of Chen to Salzano/Tsai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chen to the teaching of Salzano/Tsai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying preventing access to e-shopping cart and resuming display of the selected one of the plurality of web pages to Salzano/Tsai would have been recognized by one of ordinary skill in the art as resulting in an improved system that would improve the user experience by allowing the user to user gesture based touch movements to quickly navigate between screens (See Chen: paragraph [0023], [0024]; Salzano paragraph [0058] and Fig. 17). Note:  Salzano also appears to disclose the concept of using a touch based gesture to leave (i.e., no longer access) the e-shopping cart and resume display of web page with content items (See Fig. 17 (i.e., top left of screen shows arrow indicating user may tap to resume content item searching)).


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“IE5 Aims to Display Wb Pages Your Way” (Li-Ron, Yael, IE5 Aims to Display Web Pages Your Way, Sep 1, 1998, PC World, 16.9:66, pg. 1) disclosing drag-and-drop features form an item to a shopping art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625